Citation Nr: 1342156	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for a sleep disorder with fatigue.

4.  Entitlement to service connection for cystic breast disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1980 to January 2003, with prior active service for a period of six months and four days.  She served in Southwest Asia in 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Washington, DC, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over her appeal was subsequently transferred to the Detroit, Michigan, VARO.  The Veteran withdrew her request for a Board hearing by correspondence dated in February 2011.  The Board, in pertinent part, remanded the issues on appeal for additional development in November 2011 and June 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Although this case was previously remanded, the Board finds further development is required for adequate determinations as to the service connection issues on appeal.  It is significant to note that in accordance with the Board's remand directives in June 2013 the AMC scheduled VA examinations, but that records show the Veteran failed to report for those examinations and that mail sent to the Veteran at her address of record was returned as undeliverable in August 2013.  The AMC is shown to have taken some steps to search for a more current mailing address; however, VA Medical Center records also dated in August 2013 indicate the Veteran was then in the process of moving to Detroit.  In an October 2013 brief, the Veteran's service representative requested that the case be remanded to allow her to attend VA examinations.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence.  

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination an original compensation claim shall be rated based upon the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2012).  

The Board also notes that in June 2013 the previously denied service connection issues for rhinitis, memory loss, a sleep disorder with fatigue, and cystic breast disease were found to be more appropriately addressed, de novo, because service treatment records had been added to the claims file subsequent to a September 2002 rating decision.  See 38 C.F.R. § 3.156(c) (2012).  The record reveals that subsequent to the September 2002 rating decision pertinent records were received by the RO including a Gulf War Health Center report dated in October 1999 noting a history of persistent physical symptoms onset after service in the Gulf War and a June 2002 medical board addendum with diagnoses of posttraumatic stress disorder (PTSD), sleep disorder, memory deficit, seasonal rhinitis, cystic breast disease, and fatigue secondary to sleep disorder.  

VA examinations in July 2005 include diagnoses of allergic rhinitis, left breast cyst biopsy in 1989 with no sequelae, and right breast cyst followed by annual surveillance and mammogram since 1993.  A February 2008 VA mental disorders examination report included a diagnosis of PTSD and on mental status examination noted symptoms of memory loss and sleep impairment.  The Board finds that additional efforts are required to obtain the necessary VA etiology opinions for adequate determinations as to these issues, to include efforts to obtain an updated mailing address for the Veteran and to schedule her for any VA examinations or tests necessary.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be taken to obtain an updated mailing address for the Veteran, to include a search for any contact she may have made since August 2013 with VA offices (RO and VA Medical Center (VAMC)) in Detroit, Michigan; the VAMC in Washington, DC; and contact with the Veteran's representative in Detroit, Michigan.

2.  If an updated address is found, request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed any necessary releases, all indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow her the opportunity to obtain and submit those records for VA review.

3.  Following completion of the above, obtain VA medical opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has rhinitis, memory loss, a sleep disorder with fatigue, or cystic breast disease as a result of active service.  Examinations or tests necessary for adequate opinions should be conducted.  The opinions must be provided, to the extent possible, whether or not a current address is found for the Veteran and whether or not she appears for any necessary examinations or tests associated with her claims.  

It should also be noted that service connection has been established for disabilities including posttraumatic stress disorder, headaches, asthma, and hypertension.  The examiner(s) should address whether any chronic symptoms may be attributable to an undiagnosed illness, a medically unexplained chronic multisymptom illness, infectious diseases, or long-term health effects associated with infectious disease associated with service in Southwest Asia.  The examiner(s) should also address whether a present allergic rhinitis disability was permanently aggravated as a result of a superimposed injury or disease during active service and whether there are any present residuals of cystic breast disease manifest during active service.  

Opinions should be provided based on any examination findings; the credible lay evidence of injuries or disease, symptom manifestations, and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed, de novo, with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

